Citation Nr: 1738482	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from January 17, 2013 to January 19, 2017 for right (dominant) biceps tendon rupture. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from November 1954 to April 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2013 decision of the Buffalo, New York, Regional Office (RO). In September 2016, the Board remanded the appeal to the RO for additional development. In a March 2017 rating decision the RO granted an increase from 30 percent to 40 percent, for right (dominant) biceps tendon rupture, effective January 19, 2017. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In May 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period on appeal, the Veteran's right (dominant) biceps tendon rupture has been characterized by no more than muscle atrophy at maximum bulk of 0.5 cm, impairment of muscle tonus, loss of muscle substance, soft flabby muscles in the wound area, excessive fatigability, incoordination, deformity, pain on movement, less movement than normal, and significant functional loss.




CONCLUSION OF LAW

The criteria for a rating of 40 percent, since January 17, 2013 for right (dominant) biceps tendon rupture have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Evaluations of muscle injuries and their residuals are based on assessment of the impact of function of the muscle groups affected. Under Diagnostic Code 5305, ratings of 0, 10, 30, and 40 percent are assigned for slight, moderate, moderately severe, and severe Group V muscle injury of the dominant hand, respectively. 38 C.F.R. § 4.73, Diagnostic Code 5305 (2016). Here, the Veteran is right-handed and as such, major, as opposed to minor, disability ratings are applicable. 38 C.F.R. § 4.69 (2016). Determinations as to the severity of the condition are based on the type of injury, the history and complaints of the Veteran, and objective findings. 

A "moderately severe" muscle injury contemplates the following:

* A type of injury that is characterized by a "through and through" or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring;

* A history characterized by a service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability (to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), if present, evidence of inability to keep up with work requirements; and/or

* Objective findings such as exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

A "severe" muscle injury contemplates the following: 

* A type of injury that is characterized by a "through and through" or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; 

* A history characterized by a service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability (to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements; and/or

* Objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and/or (G) Induration of atrophy of an entire muscle following simple piercing by a projectile. Id.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional requirement that the Secretary should from time to time readjust this schedule of ratings in accordance with experience. To accord justice in the exceptional case where the standard schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The requirements in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In October 2013, the Veteran was afforded a VA examination. The Veteran reported hurting his arm in June 2011 while playing racquet ball with his granddaughter. The Veteran stated that he can no longer play golf, baseball, or basketball, or wash his car. The examiner indicated that the Veteran's arm disability would cause significant functional loss and stated that the Veteran would be unable to lift anything heavy or do any work above shoulder level. The examiner noted excessive fatigability, incoordination, deformity, atrophy of disuse, pain on movement, and less movement than normal. 

In the Veteran's September 2016 hearing testimony he indicated that he could not lift his arm parallel with the floor, wash his car, wash his house windows, adjust the curtains in his house, carry a grocery bag while shopping, or play sports. The Veteran, through his representative, raised the issue of extra-schedular consideration in an effort to reach the maximum rating of 40 percent rating under Diagnostic Code 5035. 

In January 2017, the Veteran was afforded a VA examination. The Veteran reported playing handball with his granddaughter in June 2011when he hit the ball with his arm causing significant swelling and instant pain. The examiner noted that the functional impact of the muscle injury impacts the Veteran's ability to do any job that required any use of his right (dominate) arm such as lifting or carrying. The examiner noted measureable muscle atrophy at maximum bulk of 0.5 cm, impairment of muscle tonus, loss of muscle substance, and soft flabby muscles in the wound area. 

During the period on appeal, the Veteran's right (dominant) biceps tendon rupture has been shown to be manifested by no more than muscle atrophy at maximum bulk of 0.5 cm, impairment of muscle tonus, loss of muscle substance, soft flabby muscles in the wound area, excessive fatigability, incoordination, deformity, pain on movement, less movement than normal, and significant functional loss.

These findings are not fundamentally different than those underlying the recent grant by the RO of a 40 percent evaluation. The Veteran has long reported a constant severity of the disorder. 

Given these facts, the Board finds that a 40 percent rating is warranted under Diagnostic Code 5305 for right (dominant) biceps tendon rupture. A 40 percent rating is the maximum available under Diagnostic Code 5035. 38 C.F.R. § 4.73, Diagnostic Code 5305. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

Although the Veteran does not have a shrapnel, bullet or missile wound as contemplated by Diagnostic Code 5305, the Board finds, as did the RO, the Veteran's right (dominant) biceps tendon rupture is analogous to a 40 percent rating under Diagnostic Code 5305 because it has resulted in measurable muscle atrophy and significant functional loss.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his disorder under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's right (dominant) biceps tendon rupture with the established criteria found in 38 C.F.R. § 4.73, Diagnostic Code 5305, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely his muscle atrophy, loss of strength, and painful motion. 
Although during the hearing of May 2016, the Veteran through his representative requested the Board consider referral of this matter for extraschedular consideration, he also posited that a 40 percent evaluation under the Diagnostic Code now applied would be appropriate. The Board has taken that action, as has the RO. 

The Veteran has not reported any factors that would take this matter outside the schedular criteria; he has essentially requested a 40 percent rating; and the schedular criteria reasonably describe his disability level and associated impairment. A referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An initial rating of 40 percent for right (dominant) biceps tendon rupture since January 17, 2013, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


